 618DECISIONSOF NATIONALLABOR RELATIONS BOARDAmoco Chemicals CorporationandOil,Chemical &Atomic WorkersInternationalUnion, Local 4-449.Case 23-CA-4804June 17, 1974DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, ANDPENELLOOn January 8, 1974, Administrative Law JudgeWellington A. Gillis issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision. The Respondent also filed aMotion to Reopen the Record and a supportingbrief,and the General Counsel filed a brief inopposition.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order asherein modified.We disagree with the Administrative Law Judge'srecommended Order that Respondent bargain withthe Union in the event the terminal reopens. There isno competent evidence that the terminal was closedfor discriminatory reasons or that the closing istemporary. In these circumstances, we do not believethat the employees of a reopened terminal should besaddled with a bargaining representative which theymay not want.The Administrative Law Judge included in thisrecommended notice to employees that RespondentIRespondent'smotion is hereby denied as it raises matters moreproperly considered in the compliance stages of this proceeding2 In adopting the Administrative Law Judge's conclusion that theRespondent violated Sec 8(a)(5) and (1) of the Act by unilaterallyinstituting a disciplinary warning system, we do not rely on his statementthat doing so was "a part of the Respondent's 'new set of rules' aimed atretaliatingagainst its employees for selecting the Union "NhetherRespondent instituted the warning system because the Union won theelectionwas not litigated and is not necessary to finding the 8(a)(5) andderivative 8(a)(1) violationWe affirm, however, he Administrative LawJudge's recommendation that Respondent make whole employees who lostwages by reason of Respondent's "discrimination" against them, since aviolationof Sec 8(a)(5) discriminates against the employees' right tobargain collectively through representatives of their own choosingIn his dissent, Member Kennedy states that the warning letters do notconstitutea structured disciplinarywarning system over which theRespondent must bargain. We do not agree. Changing from oral reprimandto written warnings is, in our opinion, a change which significantly affectsthe employees' working conditions Although Respondent initially operatedunder a written warning letter system when the terminal first opened, itseemingly abandoned this practice in favor of one of issuing oralremove the written disciplinary warnings from the-employees' personnel files. He inadvertantly failed toinclude this requirement in his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, as hereinmodified, and hereby orders that the Respondent,Amoco Chemicals Corporation, Texas City, Texas,its officers, agents, successors, and assigns, shall takethe action set forth in said recommended Order asmodified below:1.Substitute the following for paragraph 2(c) ofthe recommended Order:"(c)Remove from the personnel files of our unitemployees all disciplinary warning letters and memo-randa which we caused to be issued since May 3,1973."2.Substitute the attached notice for that recom-mended by the Administrative Law Judge.MEMBER KENNEDY, dissenting:The Administrative Law Judge found that Respon-dent unilaterally promulgated and implemented anew written disciplinary practice "aimed at retaliat-ing against its employees for selecting the Union,"thereby violating Section 8(a)(5) and (1) of the Act.The majority decision in footnote 2 quite properlydisavows any reliance on the Administrative LawJudge's finding of discriminatory motivation sincethe complaint contains no such allegation; theGeneral Counsel disclaimed any theory of discrimi-nation at the hearing; and the issue was not litigated.We are left therefore -ith a bare finding thatRespondent violated Section 8(a)(5) by instituting anew written disciplinary warning system without firstbargaining with the Union.Ihave two objections to this finding: (1) As areprimands In any case, Respondent's practice for almost a year prior tothemost recent change had been to utilize oral rather than writtenreprimands In our view, an established practice of such a longstandingnature which affects the terms and conditions of employment in the unit is amatter which can only be changed after bargaining with the employees' dulydesignated representativeWritten warnings are more formal and tend tobecome a permanent part of an employee's personnel file Indeed, theevidence shows that the terminal manager prepared the initial writtenwarnings on form memoranda, and the central office in Chicago followedup by sending typed warning letters which indicate that copies go intoemployees' personnel filesMember Kennedy also states that a monetary remedy is unwarranted inthis caseHe states that it is difficult to perceive how bargaining over thereduction in hours would have changed matters However, if the Union isdeprivedof any opportunity to bargain and to militate against thereductions, there is no way to tell what might have happened Here theUnion could have agreed to layoffs or transfers to other operations of theparent corporation, or to implement some other proposal Neither theUnion nor the employees, who were not the wrongdoers in this case, shouldsuffer from speculation of what might have happened211NLRB No. 84 AMOCO CHEMICALS CORP..619factualmatter the practice was not new since itpredated the Union's certification; and (2) even if itwere considered to be a new procedure of puttingwarnings in writing instead of making them orally,Respondent was not required to bargain with theUnion before putting it into effect.(1)The Texas City terminal began operations inJanuary 1972. In that very month, Terminal Manag-erEstes and his superior, Manager of ProprietaryTrucking Williams, began writing letters to individu-aldrivers criticizing them for various derelictions.Some of the letters threatened dismissal. On August22, 1972,Williams spoke to the drivers introducingPuckett as the successor to Estes and reviewing withthem the rules and regulations to which they wereexpected to adhere. He stated,inter alia:We will continue to insist that all DOT, ICC andcompany safetyrules and regulationsbe followedat all times.We will make frequent checks on ourdrivers to make certain they are in compliancewith our instructions. Anyone found in violationwill receive a written reprimand stating time,place and type of violation. Continued violationof these safety rules and regulations will be causefor suspension and/or termination.Harlow became terminal manager onFebruary 1,1973. From February until early May 1973, he issuedno written warning letters. He explained that whenhe first became manager he was so mired in paperwork that he could not spare the time to issue thecustomarywrittennoticesofwork dereliction.However, during this period he did orally warndriverswho he discovered were not properly per-forming their duties. On May 8, 1973, after catching9 Some typical letters issued before the certificationof the Union are:On February29, 1972,Estes wrote driver Marshall a letter concerning thelatter's parking his truck in an unpaved area while he ate lunch.The letternoted that it had cost theCompany$8.35 to get the truck moving again andconcluded:"This typeof carelessness will no longer be tolerated."On March 9,1972,Williams wrote Marshall concerning the foregoingletter and added:"Iagree with Mr. Estes in that there is no room forcarelessness in our operation or inour industry.I hopeyou will make everyeffort in the future to eliminate the careless handlingof ourequipment."On June 23, 1972, Estes wrote driverJohn Harlow concerning his failureto drop andblock atrailer properly. The letter concluded: "I am giving younotice that any more such acts of careless or failureto followinstructionswill mean an automatic termination."On June 26, 1972, Williamswrote a followup letter to Harlow concerningthe June 23 letter. Williams' letter concluded:"I sincerely hope you takesteps to correctyourwork habits and if you see fit not todo so,we will haveno choice but to terminate you."The Unionwas certifiedon May 7, 1973. Typicalletters thereafter are:On May 9, 1973,Harlow wrote a letter to driver Marshall concerning hisfailure to inspecta truck properly. The letterconcluded:"This cannotcontinue to happen."On May8, 1973,Justiss, who was Williams' assistant,wrote to Montayne,the terminal mechanic,concerning the poorquality ofhis work.The letterconcluded:"Iexpect to see an immediate improvement in the condition ofour equipment and the qualityof your work. If youneed assistance,pleasecontact me."On May 11, 1973, Harlowwrote todriver Litchfieldconcerning theup with his other paper work, Harlow resumed thepractice of issuing written reprimands to drivers whocommitted rule infractions. His superiors also issuedfollowup letters to delinquent drivers, as they had inthe past.3 It is thus clear to me that Respondent wasnot innovating after the certification in resuming thepractice of issuing written reprimands for infractionsof company rules and regulations.(2)Moreover, even if the written reprimands wereconsidered innovative, I do not believe that theyconstituted terms and conditions of employmentconcerningwhichRespondentwas required tobargain before issuing them. The letters, in myopinion, do not constitute a structured disciplinarysystem. They contain work criticisms and exhorta-tions to do better, with an occasional reminder of theconsequences.There is no contention that thecriticisms were unjustified or that disciplinary actionwas taken against any employee based thereonwithout bargaining with the Union.What the majority decision comes down to is theproposition that if an employer undertakes tocriticize employees in writing, rather than orally, forpoor performance on the job, he violates Section8(a)(5) unless he first negotiates the practice with theemployees'bargaining representative. I do notbelieve that there is any such obligation on the partof an employer.It is immaterial in my view whether the criticism isoral or in writing, or whether the employer changesfrom an oral to a written method of criticism. Thereis an area of employer prerogative concerning whichan employer may lawfully take unilateral action eventhough there may be some impact upon employees.4Work criticism falls within this area, in my opinion.latter's failure to check histruck properlybefore leaving the terminal, andhis returning to the terminal with a damaged trailer and flat tire.The letterconcluded:"Part of this is carelessness and/or recklessness.David, don'tcontinue thisway. Wecan't have it."On May 14, 1973,Williams wrote driverLitchfieldconcerning Harlow'sletter ofMay 11. He said that such conduct would not be tolerated andadded:"I suggestyou make everyeffort tocomply and, if you feel you needhelp or guidance on this matter you should discuss withyour supervisorimmediately."On May 12, 1973,Harlow again wrote driver Litchfield criticizing him fornot properlychecking his truck when leaving the terminal and his truck tireswhen enteringthe AmocoOil plant and for failingto stopor slow down attwo railroad crossings.The letter concluded:"David, we will not toleratethis for one more time.Best you get straight."On May18, 1973,Williams wrote driverLitchfieldconcerning the May12 Harlow letter.The letter concluded:"Thisis the second reprimand youhave received in the past week regarding gross negligenceon your part infollowing safety instructions.AmocoChemicalsCorporation will nottolerate careless handling of their equipment and/or violationof safety rulesand regulations.Please be advised any further evidence of your carelessnessand/or violation of the above mentioned rules and regulations will be causefor your immediate dismissal.Your employment withour companydependsentirely on you and,yourcooperation in this matter. If youfeel you needhelp please contact your supervisor,Jack Harlow."4 See, e.g.,Engineered BuildingProducts,Inc.,162 NLRB649;NationalBiscuit Company,159 NLRB 1567; 1572;Irvington Motors, Inc.,147 NLRB565;Texaco,Inc.,Houston Producing Divisionv.N.LR.B.,408 F.2d 142(Continued) 620DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Administrative Law Judge also found that bydismiss this allegation of Section 8(a)(1) as isolatedunilaterallyreducing the hours of work of itsand not requiring a remedial order.employees following the Union's certification onFor the foregoing reasons, I would dismiss theApril 27, 1973, Respondent violated Section 8(a)(5)complaintin itsentirety.and (1) of the Act. As a remedy for this violation, theAdministrative Law Judge recommended that Res-pondent make whole the employees for loss of wagesresulting from the reduction in work hours and thatin the event Respondent reopens the Texas Cityterminal,Respondent be required to bargain uponrequest with the Union.Iwould note that the Administrative Law Judgeaccepted Respondent's explanation that the reasonfor the reduction in work hours was a decline inbusiness, "the terminal fell apart." As a result, theterminal was closed permanently in August. There isno allegation of overall bad-faith bargaining, orfailure to bargain about the termination or the effectsof such termination. Neither is there any allegationthat the closing was discriminatorily motivated orthat the reduction in hours was effected in adiscriminatory manner. Under these circumstances,therewas at most a technical violation of Section8(a)(5) in Respondent's failure to discuss the reduc-tion of hours with the Union.5 Inasmuch as theterminal has ceased operations for nondiscriminatoryreasons, the issue is now moot, and an orderrequiringRespondent to bargain with the Unionconcerning the reduction in hours would be a uselessact.6Finally, I do not believe that a monetary remedy iswarranted in this case. There is no evidential basisfor inferring that the employees suffered monetarylosses as a result of Respondent's failure to consultwith the Union about the reduction in work hours. Inthe absence of such a finding, no make whole remedyis justified.The Administrative Law Judge foundthat work hours were reduced because of a decline inbusinesswhich ended in complete termination ofoperations. The failure to bargain with the Unionhad nothing to do with this decline and it is difficultto perceive how bargaining with the Union wouldhave changed matters.7 There also is no allegationthat the reduction in work hours was carried out in adiscriminatory manner. Under these circumstances, amake whole remedy is not justified.There remains the single finding of independent8(a)(1)violationbased on Justiss' statement toMontayne after the election that "it looks like youhave voted yourself a cut in pay." The Administra-tiveLaw Judge considered that the statement itselfwas isolated and would not justify a finding ofviolation of Section 8(a)(1) except for the seriousconduct constituting an unlawful refusal to bargain.As I do not agree with the Administrative LawJudge's finding of an 8(a)(5) violation, I would565;Texaco, Inc, Houston Producing Division v N.L R B,408 F 2d 142(C A. 5, 1969)5Cf. N L R.B v Generac Corporation,354 F.2d 625 (C A 7, 1965),L JDreilingMotors Co, Inc,168 NLRB 535;Taylor Foundry Company,141NLRB765, 777.6Cf.N L R.B v Colonial Knitting Corp,464 F.2d 949 (C.A 3, 1972)4New Orleans Board of Trade, Ltd,152NLRB 1258;Wonder StateManufacturing Company,147 NLRB 179APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees withreprisal for having voted for the Union.WE WILL NOT in any like manner interfere with,restrain, or coerce our employees in the exerciseof their Section 7 rights.WE WILL NOT refuse to bargain collectivelywith Oil, Chemical and Atomic Workers Interna-tionalUnion, Local 4449, as the exclusivebargaining representative of our employees byunilaterally reducing the work hours of ouremployees and instituting a disciplinary warningsystem for our employees.WE WILL make whole all employees in theappropriate unit who suffered a loss in wages as aresultof our unilateral reduction in employeework hours.WE WILL remove from the personnel files ofour unit employees all aisciplinary warning lettersand memoranda which we caused to be issuedsince May 3, 1973.The appropriate unit consists of:All truckdrivers and mechanical employeesofAmoco Chemicals Corporation, at itsTexas City, Texas plant, excluding supervi-sors, office clerical employees, plant guardsand technical and professional employees.All our employees are free to become or remain orrefrain from becoming or remaining members of Oil,Chemical and Atomic Workers International Union,Local 4 449, or any other labor organization.Amoco CHEMICALSCORPORATION(Employer)DatedBy(Representative)(Title) AMOCO CHEMICALS CORP.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Dallas-Brazos Building, 1125 BrazosStreet, Houston,Texas77002,Telephone 713-226-4296.DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Administrative Law Judge: Thiscase was tried before me on September 18 and 19, 1973, atGalveston, Texas, and is based upon a charge filed on June4, 1973, and amended on July 9 and 27, 1973, by the Oil,Chemical & Atomic Workers International Union, Local4-449,hereinafterreferred to as the Union, upon acomplaint issued on August 2, 1973, by the GeneralCounsel for the National Labor Relations Board, herein-afterreferred to as the Board, against Amoco ChemicalsCorporation, hereinafter referred to as the Respondent orthe Company, alleging violations of Section 8(a)(1) and (5)and Section 2(6) and (7) of the National Labor RelationsAct, as amended (61 Stat. 136), and upon an answer timelyfiled by the Respondent denying the commission of anyunfair labor practices.Allpartieswere represented by counsel, and wereafforded full opportunityto examineand cross-examinewitnesses, to introduce evidence pertinent to the issues, andto engage in oral argument. Subsequent to the close of thehearing, within the extension of time authorized for filing,timely briefs were submitted by counsel for the GeneralCounsel and for the Respondent.Upon the entire record in this case, and from myobservation of the witnesses, and their demeanor on thewitness stand, and upon substantial, reliable evidence"considered along with the consistency and inherentprobability of testimony"(UniversalCamera Corp. v.N.L.R.B.,340 U.S. 474, 496), I make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTAmoco Chemicals Corporation, a subsidiary of StandardOil Company of Indiana, is Delaware corporation engagedin the manufacture and sale of chemicals and plastics, withan office and place of business located at Texas City,Texas, the only operation directly involved in thisproceeding.During the 12-month period immediatelypreceding the issuance of complaint, the Respondentreceived in excess of $50,000 from the sale of its goods,which were shipped directly from its Texas City plant, tolocations outside the State of Texas. The parties admit, andIThis includes, in addition to the Texas City facility, truck terminals atLeominster,Massachusetts,New Castle, Delaware, Medina, Ohio, andJoliet,Illinois.2The unit, which 1 hereby find to be appropriate for the purpose of621I find, that the Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe parties admit, and I find, that Oil, Chemical &Atomic Workers International Union, Local #449, is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Issues1.Whether,in telling itsemployees shortly after theApril 27, 1973, election, that they had voted themselves acut in pay, the Respondent violated Section 8(a)(1) of theAct.2.Whether, in unilaterally instituting and implement-ing a written disciplinary warning system, the Respondentviolated Section 8(a)(5) of the Act.3.Whether, in unilaterally reducing the hours of itsemployees, the Respondent violated Section 8(a)(5) of theAct.B.The FactsNot to be confused with Amoco Oil Company, also asubsidiary of Standard Oil Company which operates arefinery at Texas City, the Respondent Amoco ChemicalsCorporation maintains a manufacturing plant in TexasCity, Texas. In August 1971, Charles Estes was sent by theRespondent to Texas City to establish a truck transportterminal which, in December 1971, became part of theRespondent's Texas City operations, but was located at asitephysically separated from the manufacturing plant.Estes, as truck terminal supervisor, managed the terminalfacilityuntilAugust 1972, when he was replaced byKenneth Puckett, who, in turn, had charge of the terminaluntil Jake Harlow took over on February 1, 1973. Harlowcontinued to manage the truck terminal until August 1973,when, for economic reasons, it was closed down.During this period, the record reflects that while thetruck terminal supervisor managed the terminal on a day-to-day basis, being held accountable for such operations,company policy was formulated and controlled by man-agement out of its Chicago, Illinois, office, specifically, byRussellWilliams,manager of proprietory trucking forRespondent's entire operation,' and, directly under him,Willard Justiss, truck transport supervisor. During thisperiod, the trucking personnel consisted of as many as I 1drivers and I truck mechanic.Pursuant to a representation petition filed by the Union,an election was held on April 27, 1973, among theRespondent's truckdrivers, resulting in the certification oftheUnion on May 7, 1973, as the employees' bargainingrepresentative? Although Williams was apprised by DavidNible, International Representative of the Union on theday of the election of the Union's desire for early contractcollectivebargainingwithinthe meaning of Section9(a) of the Act, consistsof all truckdriversand mechanicalemployeesat the Respondent'sTexasCity,Texas plant,excludingsupervisors, office clerical employees, plantguards, and technical and professionalemployees. 622DECISIONSOF NATIONALLABOR RELATIONS BOARDnegotiations, it was not until June 21 that the parties met ina bargaining session, the first and only such meetingbetween the May 7 certification of the Union and theAugust closing of the terminal.Alleged Section 8(a)(1) ConductOn the first working day after the election, Monday,April 30, around mid-morning, Justiss approached me-chanic,Richard Montayne, while the latter was workingand said to him that "it looks like you fellows have votedyourself a cut in pay." Montayne replied, "maybe so."That noon, while walking with Justiss between the shopand the office, Justiss asked driver, David Litchfield, whathe thought about the election. After receiving Litchfield'snoncommittal answer, Justiss stated to him, "It might notbe too bad on drivers, but poor old Dick [Montayne] votedhimself a cut in pay."On the Thursday following, while in the shop, Justiss, indiscussingMontayne's pay, showed Montayne a piece ofpaper containing a list of job classifications, calling hisattention to the fact that the Union's pay for mechanicswas $2.85 per hour. Montayne's response was that if theyhad mechanics in that plant who worked for $2.85 perhour, they were not qualified mechanics, that no qualifiedmechanic would work for that kind of money.The next day, Friday, May 4, Montayne was called toHarlow's office, where, in the latter's presence, Justiss toldMontayne that he did not want him putting in any moreovertime.When Montayne questioned Justiss as to how hewas going to keep the terminal operating, Justiss told himthat they were allocated to haul only Styrene and Brine,and that "we had a whole new set of rules now andeverybody was going to live by them, and nobody wouldbe working over 40 hours a week," including Montayne.Montayne replied that he hated to see hauling, like Sealandand dry freight, such as they used to haul, go to hell. Justissagreed with Montayne, indicating that he and Puckett hadworked hard to get this kind of hauling, but adding thatthis is the way it was going to be.3As to the above, only Justiss' statement to Montayne onApril 30 that "it looks like you have voted yourself a cut inpay" is alleged as a violation of Section 8(a)(1) of the Act.While this statement, by itself, might appear to be isolated,and perhaps but a technical violation, the fact that it isaccompanied, I find, by other serious conduct constitutingan unlawful refusal to bargain, compels a finding, which Imake, that such constitutes an implied threat of reprisalagainst its employees for their having selected the Union astheir bargaining representative.4 Thus, I find that by suchconduct the Respondent interfered with, restrained, andcoerced its employees in violation of Section 8(a)(1) of theAct.3The above findings are based on the credited testimony of LitchfieldandMontayne. I do not credit Justiss' denial that the Litchfieldconversation took place.Justiss admitted making the"cut in pay"statementtoMontayne on Thursday, testifying that it was in reference to theprovisions contained in one of the Union's contracts Concerning the Friday"overtime"conversation Justiss denied discussing the matter of overtime fordrivers, admitting, however, that, as of that time he was putting Montayneon a 40-hour-per-week work schedule.4Under these circumstances,Justiss' statement to Montayne on May 4,Alleged Section 8(a)(5) ConductWritten DisciplinaryWarningsCommencing on May 3, 1973, 6 days after the election,theRespondent started issuing written reprimands to itsdriver employees for many and varied infractions ofcompany rules and regulations. During the month of Mayand June prior to the terminal closing, some 24 suchwritten memoranda and letters from Harlow, initially, andWilliams, subsequently, were forthcoming, all of whichwere disciplinary in nature and many of which containedthreats of immediate termination. Prior to the election,during the period since Harlow became terminal supervi-sor, no written disciplinary letters of any kind had beensent to employees, with only an occasional oral warning,which did not include a threat to discharge being made.5Union International Representative Nible, having receivedmany employees' complaints concerning these letters,raisedwith the Company, at least on one occasion, thewriting of these letters, with no response. This matter wasagain raisedby Nible atthe bargaining session on June 21,along with other local problems. Nible was told that, assuch was then the subject of pending unfair labor practicecharges, the Company did not want to jeopardize itsposition with respect to the investigation of the charges.The General Counsel asserts that the Respondent'sconduct in issuing written disciplinary letters to itsemployees immediately following the election, constitutes awritten warning system, and that the implementation ofsuch a system, where none existed before, withoutbargaining with the Union with respect thereto, constitutesa refusal to bargain in violation of Section 8(a)(5) of theAct. The Respondent admits that the written disciplinaryletters commenced shortly after the election but contends,in effect, that they were long overdue and that only thepressure of paper work on the part of Harlow preventedhim from getting to them sooner.Icannot under the circumstances accept in good faiththeRespondent's explanation for the sudden change inpractice,particularly in view of the additional andsimultaneous unlawful conduct on the part of the Respon-dent.Apart from my reluctance in this regard, however,the relevant fact is that during this period the Respondentwas under an obligation to recognize and to bargain withthe Union concerning terms and conditions of employmentof its employees. The extensive practice of issuingdisciplinary letters, I find, constitutes a disciplinarywarning system, and, as such, a condition of employment.Thus, the Respondent's unilateral implementation andpromulgation in May 1973, of such a written disciplinarypractice,without prior consultation and bargaining withthe Union, became, I find, a part of the Respondent's "newset of rules" aimed at retaliating against its employees forto the effect that the Company had a whole new set of rules now and thateverybody was going to live by them and that nobody would be workingover40 hours a week is also indicative of the Respondent's intention to takereprisalsagainstits employees for their having chosen the Union. However,as it is not alleged in the complaint as a violation,I do not make a findingthereon5 In fact, there had been no written disciplinary letters sent to employeesin almosta year poorto this time. AMOCO CHEMICALS CORP.selectingtheUnion. Accordingly, I find that, by suchconduct, the Respondent refused to bargain with theUnion in violation of Section 8(a)(5) and (1) of the Act.Reduction of Employee HoursA substantial portion of the transcript and exhibits inthismatter is devoted to the issue concerning theRespondent'sreduction of hours of its unit employees.From it all,several relevant factors emerge.First, it is clear,and the Respondent admits, that immediately followingthe election, the Respondent unilaterally and withoutinformingthe Union caused a reduction in the number ofhours worked by its employees, this, pursuant to Williams'instructionsthat all drivers and the mechanic be placed ona 40-hour week.6 Secondly, for whatever reasons, companycurtailment of hours, change of operations, or customeractions,the amount of hauling business declined drastical-ly, so much so in fact that in August the truck terminal wasclosed down permanently. As counsel for the Respondentput it, the reason for the reduction in hours was that theterminal fell apart.And thirdly,itisapparent that,notwithstanding the Union's oral and written attempts toraise thematter with the Respondent and to obtain workschedules for the drivers, the Company at no time,including the June 21 bargaimng session, agreed to discussthe reduction in hours.?In view of the above, and for the following reasons, Ideem it unnecessary to cite the details surrounding theRespondent's determination that employees' hours bereduced or other Respondent action contributing to it.Under the Act, an employer is required to bargain with themajority representative of its employees on all bargainablematters, and unilateral action by such an employer whichaffects wages, hours, and working conditions is violative ofSection 8(a)(5)of the Act,8 regardless of whether theemployer acts in good faith and because of economicalnecessity. It has been held that good faith in this area is nodefense.9 In fact, to argue, as does the Respondent, that ithad no obligation to discuss the reduction in hours, whensuch reduction admittedly was caused by the terminalfalling apart, just does not carry weight.Under these circumstances, I find that by unilaterallyreducing the hours of work of its employees following theApril 27, 1973, election, and thus substantially affectingtheir wages without affording the Union an opportunity tobargainwith respect thereto, the Respondent refused tobargain with the statutory representative of its employeesin the unit heretofore found appropriate, and therebyengaged in conduct violative of Section 8(a)(5) and (1) ofthe Act.i°Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:6As a result of this action employee wages were substantially reducedThus, company records reflect that during May, June, and July 1973,immediately following the election,average employee earnings wereconsiderably below the average earnings for the first 4 months of the year'As in the case of the disciplinary letters, when the matter was raised byNible during this bargaining meeting,theRespondent'sspokesmanindicated that, in view of the pending unfair labor practice charges, heCONCLUSIONS OF LAW6231.Amoco Chemicals Corporation is engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.Oil,Chemical& Atomic WorkersInternationalUnion, Local 4-449,isa labor organization within themeaning of Section 2(5) of the Act.3.By threatening its employees with reprisal for havingvoted for the Union, the Respondent interfered with,restrained,and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act in violation ofSection 8(a)(1) of the Act.4.All truckdriversand mechanical employees at theRespondent's Texas City, Texas, plant, excluding supervi-sors, office clerical employees,plant guards,and technicaland professional employees constitute a unit appropriatefor the purpose of collective bargaining within the meaningof Section9(b) of the Act.5.By unilaterally reducing the work hours of itsemployees and instituting a disciplinary warning systemfor its employees,the Respondent has refused to bargaincollectively within the meaning of Section 8(a)(5) and (1) ofthe Act.6.Theaforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.IV.THE EFFECT UPON COMMERCE OF THE UNFAIRLABOR PRACTICESThe activitiesofRespondent set forth in section III,above, occurringin connection with the operations ofRespondent describedin sectionI,above,have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States,and tend to lead tolabor disputesburdening and obstructing commerce andthe free flowof commerce.V. THE REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices,it is recommended that itcease and desist therefrom and that it take certainaffirmative action which is necessary to effectuate thepolicies of the Act.It having been found that the Respondent, by unilateral-lyreducing the work hours for its employees andinstituting a disciplinary warning system, has refused tobargain collectively with the Union, it is recommendedthat,in the event that the Respondent should reopen itstruck terminal at Texas City, Texas, it will meet andbargain with the Union upon request concerning thesematters. It is further recommended that the Respondentremove from the personnel files of its unit employees allpreferred to let the Board make a determination8NLR.B v. Benne Katz, d/b/a Williamsburg Steel Products, Co,369U.S 736, 743 (1962),HomerGregory Co,Inc,123 NLRB 1842,The Westonand BrookerCompany,154 NLRB 7479 SeeWeston and Brooker Company, supraioPubhx Warehouse,167 NLRB684 at 686 624DECISIONSOF NATIONALLABOR RELATIONS BOARDdisciplinarywarning letters and memorandawhich itcaused to be issued sinceMay 3, 1973.It is further recommendedthat theRespondent makewhole those unit employeeswho suffereda loss in wages asa result of the Respondent's unilateralreductionin theirhours,by making payment to themof a sumof moneyequalto that which they would haveearned as wages fromthe dateof discriminationagainst themto August 10, 1973,when the terminalclosed,less their net earnings during theperiod,in the mannerprescribed by the Board inF.W.Woolworth Company,90 NLRB 289, and withinterest onthe amounts due in accordancewith the Board policy as setforth inIsisPlumbing & Heating Co.,138 NLRB 716. Inthis regard,it isfurtherrecommendedthat the Respondentpreserve and,uponrequest, make availableto theBoard orits agents for examinationand copying, all payroll recordsand reports,timecards and allother records necessary orappropriateto permit an analysisof the amounts due theemployeesinvolved.1'Upon theforegoing findingsof fact, andconclusions oflaw, and pursuantto Section 10(c) of the Act, I herebyissue the following recommended:ORDER 12The Respondent, Amoco Chemicals Corporation, itsofficers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Threatening its employees with reprisal for havingvoted for the Union or in any like or related manner,interfering with,restraining,or coercing its employees inthe exercise of their right to self-organization,to form, join,or assistany labororganization,and to bargain collectivelythrough representatives of their own choosing and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.(b) Unilaterally reducing the work hours of its employeesand instituting a disciplinary warning system for itsemployees,thereby refusing to bargain collectively withOil,Chemical&AtomicWorkers International Union,ContinentalBus System,Inc.,138 NLRB 894 at 895.is In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall beLocal 4-449, asthe exclusive bargainingrepresentative ofall its employees in the appropriateunit describedabove inviolation of Section 8(aX5) and(1) of the Act.2.Take thefollowingaffirmative actionwhich isnecessaryto effectuate the policiesof the Act:(a)Make whole all employees in the unitwho suffered aloss in wages as a result of theRespondent's unilateralreduction in work hoursin the mannerset forth in thesection entitled the Remedy.(b) Preserve and, upon request,make available to theBoard or its agents allpayroll andother recordsnecessaryor appropriate to permitan analysisof the amounts duethe employeesinvolved.(c)Upon request,in the eventthattheRespondentshould reopen its TexasCity,Texas,truck terminal,bargaincollectivelywith the Oil, Chemical & AtomicWorkersInternationalUnion, Local 4-449,as the exclu-sive representative of the employeesin the appropriateunit, and embodyin a signed agreement any understandingreached.(d) Post,in conspicuous places at itsTexas City, Texas,plant, including all places where notices to employees arecustomarilyposted,copies of the attachednotice marked"Appendix." 13 Copiesof said notice,on formsprovided bythe RegionalDirectorfor Region23, shall, after being dulysigned byan authorized representative of the Respondent,be posted byit,as aforesaid,immediatelyuponreceiptthereof andmaintained for at least60 consecutive daysthereafter.Reasonable steps shall be takenby theRespon-dent toensure that said notices are not altered,defaced, orcovered by any other material. In addition to thecustomary posting,becausethe truckterminal is no longerinbusiness,mail to eachemployee employed by theRespondentat its truckterminal on and afterApril 27,1973, a copy of said notice.(e)NotifytheRegionalDirector forRegion 23, inwriting,within 20 days from the date of receipt of thisOrder,what steps the Respondent has takento complyherewith.deemed waived for all purposes.33 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board.